Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed September 28, 2021.  Claims 1, 4-6, 8-15, 17-18, and 21-22 are pending.  The objection to the specification and rejection of the claims have been withdrawn in view of the amendment and remarks.
Claims 1, 4-6, 8-15, 17-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims recite an apparatus, a method and a computer program product to perform operations on a mobile terminal based on a displacement and a direction of movement of the mobile terminal wherein the current position is based on a distance from an initial position, and performing a target operation when the mobile terminal has not moved for a predetermined period of time.  Such a combination is not taught, suggested, or made obvious by the prior art of record.  The prior art teaches the selection of an application based on a direction of movement.  Since the initial position is irrelevant, the distance is not determined, it may on select between particular directions.  The instant invention allows a much greater number of applications and allows navigation from different initial positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



November 8, 2021